Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed August 31, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00023-CV
____________
 
IN RE UNITED PRODUCTION & CONSTRUCTION
SERVICES, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
In this original proceeding, relator United Production &
Construction Services, Inc. (hereinafter “United”) seeks a writ of mandamus
ordering the respondent, the Honorable Alexandra Smoots-Hogan (1) to vacate her
order denying United’s amended motion to dismiss for forum non conveniens, (2)
to grant this motion, and (3) to dismiss all claims by real party in interest
Robert Guthrie against United.  On May 13, 2010, we abated this mandamus proceeding
to allow the trial court an opportunity to rule on any amended motion to
dismiss for forum non conveniens filed by United. 
The trial court has granted United’s Second Amended Motion to
Dismiss for Forum Non Conveniens and dismissed Guthrie’s suit, without
prejudice to his right to refile in a court of proper venue and jurisdiction. 
We reinstate this original proceeding and order the petition
for writ of mandamus dismissed as moot.  Further, United’s Motion to Lift Stay
for Independent Medical Evaluation is denied as moot.
 
PER CURIAM
 
Panel
consists of Justices Frost, Boyce, and Sullivan.